DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/13/22 have been fully considered but they are not persuasive.
On pages 8-9 Applicant argues their invention differs from the prior art since it creates “pockets” that adjacent loops fall into, and the helical design allows one loop to be opposite a bend, as opposed to other devices where loops face one another. On page 9 Applicant summarizes Wolinsky and agrees their struts fit together in a nested arrangement, which is shown in Figure 5. On pages 10-11 Applicant explains how stents crimp together and argues that since their stent is helical, the loops of each strut fit into bent parts of the strut as opposed to Wolinsky who teaches bent parts of struts nesting as opposed to loops nesting into struts. On pages 11-13 Applicant argues Shanley doesn’t describe the staggered pattern of alignment of loops that is claimed since their struts don’t have bent portions that the loops nestle into. Applicant argues on pages 13-14 than since Shanley’s hinges are thinner, there isn’t any reason for hinges to nest into struts. On page 14 Applicant argues accordingly the combination isn’t obvious.
The Examiner respectfully disagrees. Nesting struts for optimal compression is a well-understood concept in the art and both Shanley and Wolinsky both teach nested struts. The simple modification to make the struts of Wolinsky helical (as is taught by Shanley), while maintaining the nested arrangements of bent struts which they already teach, isn’t baseless or unobvious. Wolinsky not being helical, nor Shanley not having bends doesn’t prevent their combination or render the combination unobvious.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-9, 11-19, 21-24, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolinsky et al. (US 6331189) hereinafter known as Wolinsky in view of Shanley et al. (US 20080097579 A1), hereinafter known as Shanley.
Regarding claim 1 Wolinsky discloses an endovascular device (Col 3 lines 37-38 expandable stent) comprising:
a continuous component (Annotated Figure 7) having a tubular shape (Figure 7; see also Col 1 line 52) and extending from a first end to a second end along a lengthwise direction (Annotated Figure 7), wherein the continuous component comprises:
a plurality of windings (each respective band in the continuous component is understood to be a “winding”) having a crimped delivery diameter and an expanded implanted diameter (Column 3 lines 41-42, lines 44-45);
wherein the windings have an undulating pattern comprising struts and loops, the loops being portions of the undulating pattern having a turn of about 180 degrees (Annotated Figure 7.1), wherein each end of a loop is coupled to an end of a strut forming a pair of struts (Annotated Figure 7.1);
and wherein at least one strut is a bent strut comprising a bent pattern along a length of the bent strut in the crimped delivery diameter (Annotated Figure 7.1 shows each strut having two bends), 
but is silent with regards to the plurality of windings being oriented in a helical direction,
so that the adjacent helical loops are axially offset with respect to a perpendicular axis perpendicular to the lengthwise direction to form a staggered pattern of alignment of adjacent loops so a loop aligns with an end of an adjacent strut in the helical direction and nestle within the bent pattern when compressed.

    PNG
    media_image1.png
    855
    833
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    987
    1117
    media_image2.png
    Greyscale

However, regarding claim 1 Shanley teaches that helical stents are well-known in the art, wherein the helical stents includes a plurality of windings which are oriented in a helical direction of the endovascular device (Figure 1 shows windings 41a, 41b, etc.); and
wherein adjacent loops in the helical direction are axially offset with respect to a perpendicular axis perpendicular to the lengthwise direction to form a staggered pattern of alignment of adjacent loops such that a loop is positioned to align with an end of an adjacent strut in the helical direction (Figure 1). Wolinsky and Shanley are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of Wolinsky to have the windings be helical such as is taught by Shanley since this is a well-known, well-understood, successful configuration for stent loops. Further, this is known to favorably affect flexibility of a stent ([0002]). 
Further, regarding claim 1 the Wolinsky Shanley Combination is understood to obviously result in the staggered pattern of alignment of adjacent loops is aligned with and nestle in the bent pattern when the device is compressed, which maintains the desired nested crimped configuration disclosed by Wolinsky figure 5. This arrangement within struts is obvious to maintain the small and compact delivery diameter which allows a catheter of small size traverse vasculature without injuring or damaging vessels.
Regarding claim 2 the Wolinsky Shanley Combination teaches the device of claim 1 substantially as is claimed,
wherein Wolinsky further discloses the bent pattern comprises first and second bent sections in opposite curvature extending from each end of the bent strut toward a mid-section of the bent strut such that the length of the bent strut comprises a concave curvature and a convex curvature (Figure 3 items 25a and 25b).
Regarding claim 3 the Wolinsky Shanley Combination teaches the device of claim 2  substantially as is claimed,
wherein Wolinsky further discloses wherein the first bent section extends from the end of the loop coupled to the pair of struts, the first bent section of the bent strut curving inward toward an opposing strut of the pair and the second bent section curving outward away from the opposing strut of the pair (Figure 3 items 25a and 25b),
wherein the bent strut maintains the bent pattern in the crimped delivery diameter and in the expanded implanted diameter such that the first and second bent sections do not substantially straighten during compression of the stent (Figure 3; Column 6 lines 60-64; Column 4 lines 18-30).
Regarding claim 4 the Wolinsky Shanley Combination teaches the device of claim 2 substantially as is claimed,
wherein the Combination further teaches wherein the staggered pattern of alignment of adjacent loops is positioned such that, as the endovascular device is compressed to the crimped delivery diameter, the loops adjacent to the first and second bent sections in the helical direction are positioned to align with an nestle in the first and second bent sections, respectively, to form a nestled arrangement (see the rejection to claim 3 above regarding the nesting of the strut patterns upon compression; see also the rejection to claim 1 above regarding the helical loops. The Examiner understands that the person of ordinary skill would have found it obvious for the loops to nestle with the bent sections, since when the windings are helical this is the only sensible place for the loops upon crimping, particularly when viewing Shanley Figure 4a, in which the loops of the strut pair would correspond with the location of the bends shown in Wolinsky).
Regarding claim 5 the Wolinsky Shanley Combination teaches the device of claim 4 substantially as is claimed,
wherein Shanley further teaches the struts of the pair of struts comprise varying lengths, thereby contributing to forming the staggered pattern of alignment of adjacent loops, the pair of struts comprising a long strut and a short strut such that adjacent struts in the helical direction have the varying lengths, and wherein the long strut has a strut length larger than a strut length of the short strut (Figure 1 and 4b; [0028]). The Examiner notes this obviousness is based entirely upon the modification in the rejection to claim 1 above, in which the windings are helical. The long/short strut enables the zig-zag shape to be maintained while still having the stent be helical.
Regarding claim 6 the Wolinsky Shanley Combination teaches the device of claim 5 substantially as is claimed,
wherein the Combination further teaches at least one of the long strut and short strut has the bent pattern along the strut length (see Wolinsky in which both struts include the bent pattern along their lengths, and Shanley who teaches a long and short strut).
Regarding claim 8 the Wolinsky Shanley Combination teaches the device of claim 6 substantially as is claimed,
wherein the Combination further teaches the long strut and short strut each comprises the first and second bent sections (Wolinsky Fig 3 items 25a and 25b the bent sections are present in each strut; Shanley teaches the long/short strut), wherein the first bent section in the long strut and first bent section in the short strut bends inward toward each other to form the bent pattern (Figure 3 shows one bent section in one strut and a bent section in an adjacent strut which bend inwards towards one another).
Regarding claim 9 the Wolinsky Shanley Combination teaches the device of claim 4 substantially as is claimed,
wherein the Combination further teaches the nestled arrangement is such that the loops adjacent to the first and second bent sections in the helical direction substantially contact the first and second bent sections, respectively, when the endovascular device is compressed to the crimped delivery diameter (see the rejection/reasoning to claim 4 above).
Regarding claim 24 the Wolinsky Shanley Combination teaches the device of claim 4 substantially as is claimed,
wherein Wolinsky further discloses all of the struts of the continuous component are bent struts having the bent pattern (Figure 7).

Regarding claim 17 the Wolinsky Shanley Combination teaches the device of claim 2 substantially as is claimed,
wherein Wolinsky further discloses a first end ring positioned at the first end and a second end ring positioned at the second end of the continuous component, the first and second end rings extending from the winding adjacent thereto (Annotated Figure 7), 
wherein the first and second end rings are oriented in a circumferential direction and form approximately a right-angled cylinder at lengthwise ends of the endovascular device with respect to the lengthwise direction (Annotated Figure 7).
Regarding claim 18 the Wolinsky Shanley Combination teaches the device of claim 17 substantially as is claimed,
wherein Wolinsky further discloses each end ring comprises one or more circumferential end bands interconnected in the lengthwise direction (Annotated Figure 7) and comprises the undulating pattern of loops coupled to the pair of struts (Annotated Figure 7), 
and wherein Shanley further teaches the one or more circumferential end bands comprising struts having variable lengths to produce axially offset loops in the circumferential direction (Shanley Figure 1: the Examiner notes the beginning/ending of the “end bands” as compared to the continuous component is arbitrary. Accordingly, any number of the helical windings can be considered to be included in the end band of the Combination. The helical windings, of course, include struts of varying lengths to create the axially offset loops).
Regarding claim 22 the Wolinsky Shanley Combination teaches the device of claim 18 substantially as is claimed,
wherein the Combination further teaches the staggered pattern of alignment of adjacent loops in the windings forms a uniform stagger (Shanley Figure 1), and wherein the axially offset loops in the first and second end rings form a non-uniform stagger such that the loops in the first and second end rings from a scalloped edge (the ring loops are nonuniform as compared to the continuous component loops, since they do not form a part of the windings stagger pattern; the ring edges of Wolinsky has a scalloped profile, at every other loop).
Regarding claim 23 the Wolinsky Shanley Combination teaches the device of claim 18 substantially as is claimed,
wherein the Combination further teaches there is at least one transition cell enclosed by the undulating pattern of the continuous component and by the undulating pattern of one of the first and second end rings (see the cells in Shanley between the circumferential end bands and the helical windings ).
Regarding claim 19 the Wolinsky Shanley Combination teaches the device of claim 17 substantially as is claimed,
wherein the Combination further teaches each end ring comprises at least one loop having the staggered pattern of alignment (the end ring of the Combination can include one of the helical windings with a staggered pattern, since the delineation between the end ring and continuous component can be set anywhere) and comprises at least one bent strut having the bent pattern (Wolinsky Figure 7) such that, as the endovascular device is compressed to the crimped delivery diameter, the at least one loop is positioned to align with and nestle in one of the first and second bent sections of the at least one bent strut adjacent in the circumferential direction (see the explanation/rejection to claim 4 above).
Regarding claim 28 the Wolinsky Shanley Combination teaches the device of claim 19 substantially as is claimed,
wherein Wolinsky further discloses at least one of the struts of the first and second end rings is the bent strut having the bent pattern, and remaining struts are linear struts absent the bent pattern (Figure 7: all the struts of the rings show the bent pattern, leaving no remaining struts).

Regarding claim 11 the Wolinsky Shanley Combination teaches the device of claim 1 substantially as is claimed,
wherein Wolinsky further discloses each winding of the plurality of windings comprises two interconnected bands including a first band and a second band interconnected to one another to form cells therebetween (Annotated Figure 7).
Regarding claim 12 the Wolinsky Shanley Combination teaches the device of claim 11 substantially as is claimed,
wherein Wolinsky further discloses the first band connected to the second band is out-of-phase with the second band in the winding, and wherein non-interconnected adjacent first and second bands in adjacent windings are in-phase (Annotated Figure 7 shows that the zig-zag shape of adjacent bands being opposite from one another, being out of phase, whereas every other winding has identical zig-zag shapes which are in-phase with one another).
Regarding claim 13 the Wolinsky Shanley Combination teaches the device of claim 11 substantially as is claimed,
wherein Wolinsky further discloses the continuous component further comprises a link interconnecting the two interconnected bands of each winding in the lengthwise direction, wherein the link is a straight connector absent a bend and extends in a gap between the two interconnected bands (Annotated Figure 7).
Regarding claim 14 the Wolinsky Shanley Combination teaches the device of claim 13 substantially as is claimed,
wherein Wolinsky further discloses to form the winding, the link connects the first and second bands at loops adjacent in the lengthwise direction forming attachment loops (Annotated Figure 7).
Regarding claim 15 the Wolinsky Shanley Combination teaches the device of claim 14 substantially as is claimed,
wherein Wolinsky further discloses the attachment loops are the loops at which the gap is smallest, such that the link connects the first and second bands of the winding at the attachment loops on the first and second bands at which the gap is the smallest (Annotated Figure 7).
Regarding claim 16 the Wolinsky Shanley Combination teaches the device of claim 15 substantially as is claimed,
wherein Wolinsky further discloses the link is positioned at every sixth loop to form the attachment loops and interconnects the first and second bands (Annotated Figure 7).

Regarding claim 21 the Wolinsky Shanley Combination teaches the device of claim 1 substantially as is claimed,
wherein Wolinsky further discloses each winding of the plurality of windings is a single band (Annotated Figure 7 each band is considered a winding).
Regarding claim 30 the Wolinsky Shanley Combination teaches the device of claim 1 substantially as is claimed,
wherein Wolinsky further discloses the endovascular device is one of a peripheral stent, coronary stent, and a stent-graft device (Column 11 lines 41-45).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolinsky in view of Shanley as is applied above in view of Duerig et al. (US 6190406 B1), hereinafter known as Duerig.
Regarding claim 10 the Wolinsky Shanley Combination teaches the device of claim 1 substantially as is claimed,
but is silent with regards to at least one strut having a mid-section width smaller than a width near strut ends, and the width of the loop being greater than any portion of the strut.
However, regarding claim 10 Duerig teaches a stent which has a strut having a narrow midsection, and looped portions which are wider than any portion of the strut (Figure 4a: the strut at the midsection is the narrowest, and the loops are the widest). Wolinsky and Duerig are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Wolinsky Shanley Combination by having the width of the struts/loops vary such as is taught by Duerig in order to adjust the flexibility and strength of the stent. The narrow stent widths would allow sufficient expansion during delivery to allow deformation, whereas the loops maintain the integrity of the structure and thus must have a greater thickness. Adjustment of thickness of struts to optimize flexibility and strength as desired is a well-understood principle in the stent art.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolinsky in view of Shanley as is applied above in view of Dubson et al. (US 20040030377 A1), hereinafter known as Dubson.
Regarding claim 20 the Wolinsky Shanley Combination teaches the device of claim 1 substantially as is claimed,
but is silent with regards to there being a polymer material electrospun with a drug onto the device.
However, regarding claim 20 Dubson teaches a polymer material electrospun onto a endovascular device, and the polymer material comprises a drug (Abstract, [0009]). Wolinsky and Dubson are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of the Wolinsky Shanley Combination to include a drug on the stent such as is taught by Dubson in order to allow the stent to provide the user of the device some therapeutic benefits.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        07/20/22